DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office action is in response to the amendment filed on 07/11/2022.
Status of Claims
2.	Claims 1-3, 5-12 and 14-20 are pending.
Claims 4 and 13 have been canceled. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 11, 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 12, 16 and 19 of U.S. Patent No. 11,025,966. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,025,966. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

 
Current Application
Patent 11,025,966
Claims 1, 2, 6-8, 11, 16 and 18: An apparatus comprising: at least one memory; computer readable instructions; and at least one processor to execute the instructions to: identify intervals in a media signal; generate interval sums for respective ones of the intervals, a first interval sum of the interval sums based on a sum of magnitudes of first peaks of the media signal that occur between zero crossings of a first interval of the intervals of the media signal; identify second peaks based on the interval sums; and generate a signature representative of the media signal based on the second peaks.
Claims 1, 10 and 16: An apparatus comprising: means for detecting peaks of a sensed media signal during time intervals, the means for detecting the peaks to output absolute values of the peaks; means for generating interval sums respective to the time intervals, the means for generating the interval sums to generate the interval sums based on the absolute values; means for identifying second peaks based on the interval sums; and means for generating a signature representative of the media signal, the signature including normalized curve features located at temporal locations of the second peaks, the means for generating the signature to output the signature.
Claim 2: The apparatus of claim 1, wherein the at least one processor is to: detect a first zero crossing in the first interval; detect a second zero crossing in the first interval; and sum the magnitudes of the first peaks that occur between the first zero crossing and the second zero crossing in the first interval to generate the first interval sum.
Claim 2: The apparatus of claim 1, wherein the signature is a first signature, and further including means for generating an index based on a comparison of the first signature representative of the media signal to a second signature representative of a reference media signal.
Claims 6 and 18: The apparatus of claim 1, wherein the at least one processor is to: generate a curve based on the interval sums- smooth the curve, and detect the second peaks in the smoothed curve.
Claim 19: The computer readable storage device or storage disk of claim 16, wherein the instructions, when executed, further cause the at least one processor to smooth the interval sums prior to identification of the second peaks.
Claim 7: The apparatus of claim 1, wherein the signature is a first signature and the at least one processor is to: perform a comparison of the first signature to a reference media signature; and identify media content associated with the media signal based on the comparison.
Claims 12 and 17. The computer readable storage device or storage disk of claim 16, wherein the instructions, when executed, further cause the at least one processor to generate an index based on a comparison of the waveform signature generated to identify the media signal and a reference waveform signature associated with a reference media signal.


Response to Arguments
4.	Applicant's arguments filed 07/11/2022 related to claims 1-3, 5-12 and 14-20 have been fully considered but they will be allowable when the terminal disclaimer is filed. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 1, 2022